ELECTRONIC RECORD
                                                                                fess->sr


COA #      12-14-00205-CR                        OFFENSE:        3


           Charles Edward Lusk v. The State
STYLE:     of Texas                              COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    241st District Court



DATE: 4/30/2015                  Publish: NO     TC CASE #:      241-0127-14




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                   fc$7-/5
         Charles Edward Lusk v. The State of
                                                                                   118-/5"
STYLE:   Texas                                        CCA#:


         PKO £E                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:
                      /-
            T
JUDGE:          f&                                    PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD